DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 13-22 in the reply filed on 10/24/2022 is acknowledged. Claims 10-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claims 1-9 and 13-22 are under consideration in this Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-9 and 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (U.S. 2018/0216243), hereinafter Kudo, in view of Yamada et al. (U.S. 2018/0066370), hereinafter Yamada, Hoshi et al. (U.S. 2022/0085370), hereinafter Hoshi, and Krause et al. (U.S. 2020/0131649), hereinafter Krause.
Regarding claim 1, Kudo teaches an electrode catalyst layer for a carbon dioxide electrolysis cell (see e.g. Fig. 2, cathode catalyst layer 222; Paragraph 0028, lines 1-2, and Paragraph 0022, lines 1-3), comprising a metallic catalyst supported on carbon material (see e.g. Paragraph 0031, lines 1-6, and Paragraph 0058, lines 1-2).
Kudo does not teach the catalyst layer comprising a hydrophilic polymer.
Yamada teaches a catalyst layer for a CO2 reduction layer (see e.g. Abstract) which contains a hydrophilic surfactant that makes the catalyst more likely to desorb gaseous products and enables a large contact area between the catalyst and electrolyte to be maintained (see e.g. Paragraphs 0060-0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst layer of Kudo to include a hydrophilic surfactant as taught by Yamada to make the catalyst more likely to desorb gaseous products and enable a large contact area between the catalyst and electrolyte to be maintained.
Kudo in view of Yamada, as combined above, does not teach the catalyst layer comprising an ion-conductive material. 
Yamada further teaches the catalyst layer containing an ion exchange resin such as Nafion to control adsorption of ions contributing to the reaction (see e.g. Yamada Paragraph 0062, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst layer of Kudo in view of Yamada to further include an ion exchange resin such as Nafion as taught by Yamada to control adsorption of ions contributing to the reaction.
Kudo in view of Yamada does not explicitly teach the catalyst layer being  characterized in that a BET specific surface area (AN2) of said catalyst layer determined by nitrogen gas-adsorption and a BET specific surface area (AH2o) of said catalyst layer determined by water vapor-adsorption are in a ratio (AH20/AN2) of 0.08 or less.  
Hoshi teaches an electrode active material (see e.g. Abstract) wherein a ratio of a BET surface area of water vapor adsorption to a BET surface area of nitrogen adsorption is 0.048 or less (see e.g. Paragraph 0055). This small ratio indicates that water is less likely to intrude or be adsorbed onto the active material (see e.g. Paragraph 0057, lines 1-10).
Krause teaches a gas diffusion electrode for electrochemical reduction of CO2 (see e.g. Paragraph 0002), the electrode comprising a metal catalyst, an ion conductive material, and a binder which comprises hydrophobic and hydrophilic polymers (see e.g. Paragraph 0079 and Paragraph 0099, lines 1-7). The hydrophobic and hydrophilic components enable adjustment of the hydrophilicity of the electrode, preventing unwanted penetration or flooding of the electrode with water or electrolyte (see e.g. Paragraphs 0123 and 0126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst layer of Kudo in view of Yamada to have a AH2O/AN2 ratio of less than 0.048 as taught by Hoshi by modifying amounts of hydrophobic and hydrophilic components as taught by Krause to prevent intrusion of water, i.e. flooding, of the catalyst layer.
Regarding claim 2, Kudo in view of Yamada, Hoshi and Krause teaches said hydrophilic polymer being selected from the group consisting of polyvinyl alcohol and polyvinylpyrrolidone (see e.g. Yamada Paragraph 0061).  
Regarding claim 5, Kudo in view of Yamada, Hoshi and Krause teaches said carbon material being at least one selected from the group consisting of carbon particles, carbon nanotubes and graphenes (see e.g. Kudo Paragraph 0031, lines 6-7).  
Regarding claim 6, Kudo in view of Yamada, Hoshi and Krause teaches said metallic catalyst being at least one metal selected from the group consisting of Au, Ag, Cu, Pt, Pd, Ni, Co, Fe, Mn, Ti, Cd, Zn, In, Ga, Pb and Sn (see e.g. Kudo Paragraph 0030, lines 1-11), and said metallic catalyst also having at least one structure selected from the group consisting of nanoparticles, nanostructures and nanowires (see e.g. Kudo Paragraph 0031, lines 1-5).  
Regarding claim 7, Kudo in view of Yamada, Hoshi and Krause teaches said nanoparticles having a mean diameter of 8.7 nm (see e.g. Kudo Paragraph 0058, lines 7-8).   
Regarding claim 8, Kudo in view of Yamada, Hoshi and Krause teaches said metallic catalyst having a weight per unit area of said catalyst layer is 0.2 mg/cm2 (see e.g. Kudo Paragraph 0058, lines 18-19).  
Regarding claim 9, Kudo in view of Yamada, Hoshi and Krause teaches said ion-conductive material being a cation-exchange resin (see e.g. Yamada Paragraph 0062, line 3, and Kudo Paragraph 0032, lines 5-6, Nafion which is a cation exchange polymer).  
Regarding claim 13, Kudo in view of Yamada, Hoshi and Krause teaches an electrode for a carbon dioxide electrolysis cell (see e.g. Kudo Fig. 1, cathode 22 in electrolysis cell 1A; Paragraph 0022, lines 3-8), in which the catalyst layer according to claim 1 is formed on an electrode substrate (see e.g. Kudo Fig. 2, cathode catalyst layer 222 on gas diffusion layer 221; Paragraph 0028, lines 1-2).  
Regarding claim 14, Kudo in view of Yamada, Hoshi and Krause teaches a carbon dioxide electrolysis cell (see e.g. Kudo Fig. 1, electrolysis cell 1A; Paragraph 0022, line 3) comprising: an anode unit having an anode which oxidizes water or hydroxy ions into oxygen (see e.g. Kudo Fig. 1, anode part 10 with anode 11; Paragraph 0022, lines 5-6, and Paragraph 0023, lines 1-6), and an anode solution-flow path through which an anode solution is supplied to said anode (see e.g. Kudo Fig. 1, anode solution flow path 12; Paragraph 0023, lines 17-19); a cathode unit having a cathode which is equipped with the electrode according claim 13 and which reduces carbon dioxide into a carbon compound (see e.g. Kudo Fig. 1, cathode part 20 including cathode 22; Paragraph 0022, lines 7-8, and Paragraph 0026, lines 1-4), and a gas-flow path through which carbon dioxide is supplied to said cathode (see e.g. Kudo Fig. 1, CO2 gas flow path 23; Paragraph 0027, lines 16-18); and a separator separating said anode unit and said cathode unit from each other (see e.g. Kudo Fig. 1, separator 30; Paragraph 0032, lines 1-4).  
Regarding claim 15, Kudo in view of Yamada, Hoshi and Krause teaches a carbon dioxide electrolysis cell (see e.g. Kudo Fig. 1, electrolysis cell 1A; Paragraph 0022, line 3) comprising: an anode unit having an anode which oxidizes water or hydroxy ions into oxygen (see e.g. Kudo Fig. 1, anode part 10 with anode 11; Paragraph 0022, lines 5-6, and Paragraph 0023, lines 1-6), and an anode solution-flow path through which an anode solution is supplied to said anode (see e.g. Kudo Fig. 1, anode solution flow path 12; Paragraph 0023, lines 17-19); a cathode unit having a cathode which is equipped with the electrode according claim 13 and which reduces carbon dioxide into a carbon compound (see e.g. Kudo Fig. 1, cathode part 20 including cathode 22; Paragraph 0022, lines 7-8, and Paragraph 0026, lines 1-4), a cathode solution-flow path through which a cathode solution is supplied to said cathode (see e.g. Kudo Fig. 1, cathode solution flow path 21; Paragraph 0027, lines 7-9), and a gas-flow path through which carbon dioxide is supplied to said cathode (see e.g. Kudo Fig. 1, CO2 gas flow path 23; Paragraph 0027, lines 16-18); and a separator separating said anode unit and said cathode unit from each other (see e.g. Kudo Fig. 1, separator 30; Paragraph 0032, lines 1-4); provided that said anode has a first face keeping in contact with said separator and a second face fronting on said anode solution-flow path so that said anode solution can keep in contact with said anode (see e.g. Kudo Fig. 1, first surface 11a and second surface 11b of anode 11; Paragraph 0023, lines 6-8).  
Regarding claim 16, Kudo in view of Yamada, Hoshi and Krause teaches said cathode having a first face fronting on said cathode solution-flow path and a second face fronting on said gas-flow path (see e.g. Kudo Fig. 1, first surface 22a and second surface 22b of cathode 22; Paragraph 0026, lines 7-9), and said cathode solution-flow path being so placed between said separator and said cathode that said cathode solution can keep in contact with both said separator and said cathode (see e.g. Kudo Paragraph 0026, lines 9-12).  
Regarding claim 17, Kudo in view of Yamada, Hoshi and Krause teaches said anode comprising a substrate of at least one selected from the group consisting of mesh material, punching material, porous material, and metal fiber sintered material (see e.g. Kudo Paragraph 0025, lines 1-6), and further said anode comprising said substrate which contains anode catalyst or comprises a catalyst layer which contains anode catalyst and which is formed on the surface of said substrate (see e.g. Kudo Paragraph 0025, lines 9-14).  
Regarding claim 18, Kudo in view of Yamada, Hoshi and Krause teaches said substrate comprising a metal material containing at least one metal selected from the group consisting of Ti, Ni and Fe (see e.g. Kudo Paragraph 0025, lines 6-7), and said anode catalyst comprising a metal material containing at least one metal selected from the group consisting Ni, Fe, Co, Mn, La, Ru, Li, Ir, In, Sn, and Ti, or comprises a metal oxide material containing said metal (see e.g. Kudo Paragraph 0024, lines 6-18).  
Regarding claim 19, Kudo in view of Yamada, Hoshi and Krause teaches said anode and cathode solutions comprising at least one ion selected from the group consisting of hydroxy ion, hydrogen ion, potassium ion, sodium ion, lithium ion, chloride ion, bromide ion, iodide ion, nitrate ion, sulfate ion, phosphate ion, borate ion, and hydrogen carbonate ion (see e.g. Kudo Paragraph 0033).  
Regarding claim 20, Kudo in view of Yamada, Hoshi and Krause teaches said separator being at least one selected from the group consisting of a cation exchange membrane, an anion exchange membrane, and a porous membrane (see e.g. Kudo Paragraph 0032, lines 1-6).  
Regarding claim 21, Kudo in view of Yamada, Hoshi and Krause teaches said carbon compound produced by reduction of said carbon dioxide containing at least one selected from the group consisting of methane, ethane, ethylene, methanol, ethanol, and ethylene glycol (see e.g. Kudo Paragraph 0026, lines 4-7).  
Regarding claim 22, Kudo in view of Yamada, Hoshi and Krause teaches a carbon dioxide electrolysis apparatus comprising the electrolysis cell according to claim 14, and an electric power unit supplying electric currents to between said anode and said cathode in said electrolysis cell (see e.g. Kudo Fig. 1, electrolytic device comprising electrolysis cell 1A and power supply 40; Paragraph 0022, lines 13-17).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Yamada, Hoshi and Krause, as applied to claim 1 above, and further in view of Mitsushima et al. (U.S. 2019/0264340), hereinafter Mitsushima.
Regarding claim 3, Kudo in view of Yamada, Hoshi and Krause teaches all the elements of the catalyst layer of claim 1 as stated above. Kudo in view of Yamada, Hoshi and Krause does not explicitly teach the catalyst having a thickness of 5 to 200 µm.  
Mitsushima teaches a cathode catalyst layer comprising a carbon supported reduction catalyst and an ionomer (see e.g. Paragraph 0046, lines 1-2 and Paragraph 0043), the catalyst layer  with a thickness of 1-100 µm, preferably 5-30 µm (see e.g. Paragraph 0048, lines 1-2), in order to prevent increase of proton transfer resistance and decrease of diffusivity of reactants and products (see e.g. Paragraph 0048, lines 2-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst layer of Kudo in view of Yamada, Hoshi and Krause to have a thickness of 5-30 µm as taught by Mitsushima to prevent increase of proton transfer resistance and decrease of reactant and product diffusivity.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Yamada, Hoshi and Krause, as applied to claim 1 above, and further in view of Inoue et al. (JP 2004296176, citations based on translation), hereinafter Inoue.
Regarding claim 4, Kudo in view of Yamada, Hoshi and Krause teaches all the elements of the catalyst layer of claim 1 as stated above. Kudo in view of Yamada, Hoshi and Krause does not explicitly teach a pore-diameter distribution measured by a mercury injection method showing the highest peak of frequency distribution in the diameter range of 5 to 200 µm provided that the diameter and the logarithmic differential pore volume are plotted on the horizontal and vertical axes, respectively. Kudo does however teach the cathode catalyst layer being porous (see e.g. Kudo Paragraph 0030, lines 16-18). 
Inoue teaches a porous cathode layer comprising a carbon material and a binder (see e.g. Paragraph 0015, line 1, and Paragraph 0016, line 1) wherein the highest peak diameter of the pore size distribution of this layer measured by the mercury intrusion method must be in the range of 10 to 100 µm (see e.g. Page 3, lines 1-2). This range provides good gas permeability and water discharge properties (see e.g. Page 3, lines 3-4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst layer of Kudo in view of Yamada, Hoshi and Krause to a have a highest pore diameter distribution peak in the range of 10 to 100 µm as taught by Inoue to provide the layer with good gas permeability and water discharge properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795